Citation Nr: 9901567	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-35 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1994 rating decision.  
However, it should also be pointed out that the claim that 
prompted the RO to act in 1994 was not the veterans first 
such claim.  In September 1988, February 1990, and October 
1990 the RO previously denied claims of service connection 
for PTSD.  The veteran was notified of the adverse decisions, 
but did not initiate an appeal of any of these denials within 
the time period allowed.  See 38 C.F.R. § 19.129 (1988).  
Consequently, these denials became final decisions.  
38 C.F.R. § 19.192 (1988).  The result is that a claim of 
service connection for PTSD may not now be considered without 
the presentation of new and material evidence since the last 
final denial.  38 U.S.C.A. § 5108 (West 1991).  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the 
Board will initially address the question of whether new and 
material evidence has been presented.  Id.  

In this regard, the Board notes that evidence available in 
October 1990 did not include a medical diagnosis of PTSD.  It 
was not until more recently that such evidence was received; 
VA hospital reports prepared in 1996 and 1997, and a May 

1997 VA examination report all include PTSD as a diagnosis.  
A hospital summary prepared in July 1996 specifically refers 
to the veterans military experiences as the apparent basis 
for the PTSD diagnosis.  Consequently, this evidence provides 
information that was not shown when the veterans claim was 
denied in 1990, namely that he does have a diagnosis of PTSD, 
and that information has been provided which seemingly 
relates this diagnosis to the veterans period of military 
service.  This constitutes new and material evidence because 
it tends to prove material points that were not made in 1990.  
It is "evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (1998).  The Board finds 
that the claim should, therefore, be reopened.  


REMAND

As noted above, evidence has been submitted which shows a 
diagnosis of PTSD.  However, it is not entirely clear how 
examiners arrived at such a diagnosis.  First of all, the 
Board notes that the diagnosis stands in marked contrast with 
previous psychiatric diagnoses, including a psychiatric 
examination conducted in May 1994 which was performed for the 
express purpose of ascertaining whether the veteran has PTSD.  
Secondly, it appears that most of the 1996 and 1997 record 
entries where PTSD was noted appear to have included PTSD as 
a diagnosis carried over from some other examiners analysis, 
or the veterans own history.  Consequently, the Board finds 
that further investigation into whether the veteran clearly 
experiences PTSD is required.  In order to determine whether 
any PTSD exists as a result of in-service experiences, 
follow-up development to that which has been obtained from 
other sources should also be undertaken.  


Finally, the Board notes that evidence has been received that 
does not appear to have been considered by the RO and 
addressed in the most recent (September 1998) supplemental 
statement of the case.  In order to ensure that the RO has 
considered all the evidence of record, another supplemental 
statement of the case is required.  
For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
through his fiduciary and notify them of 
their right to submit further evidence, 
argument, and/or comment with regard the 
veterans claim of service connection.  

2.  The RO should again attempt to help 
the veteran corroborate the stressful 
events he experienced in service.  Action 
recommended by the National Archives in 
its March 1998 letter to the RO should be 
undertaken.  Should the veteran provide 
further details regarding any stressful 
experience, further action to corroborate 
such an experience should be undertaken 
as appropriate.

3.  The veteran should be scheduled for 
psychological testing which is conducted 
with a view toward determining whether he 
indeed has PTSD related to military 
service.  A psychiatric evaluation should 
thereafter be conducted in order to 
determine whether the veteran has PTSD.  
The examiner should review the entire 
record, including previous records 
showing no diagnosis of PTSD, and provide 
an opinion as to the medical 
probabilities that the veteran has PTSD 
due to 

military service.  The examiners opinion 
should be explained in the context of the 
entire record, especially those records 
that include contrary opinions or 
assessments.

4.  Thereafter, adjudicatory action 
should be taken on the basis of the 
entire record, including evidence 
received subsequent to the September 1998 
supplemental statement of the case.  If 
the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  

After the veteran, through his fiduciary, and his 
representative have been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran or his 
fiduciary until they receive further notice.  The purpose of 
the remand is to obtain clarifying information and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
